DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 12, 20, 22, 30, 31, 32-34, 53, 55 in the reply filed on 6/30/2021 is acknowledged.
Applicant’s election without traverse of the species SEQ ID NO: 38 in the reply filed on 6/30/2021 is also acknowledged.
Status of the claims
Claims 1-2, 12, 20, 22, 30-34, 36, 39, 45, 48, 53, 55, 72, 74 and 82-83 are pending. Claims 36, 39, 45, 48, 53, 72, 74, 82-83 are withdrawn as not drawn to the elected Group/species. Claims 1, 2, 12, 20, 22, 30, 31, 32-34, 53, 55 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 12, 20, 22, 30-34, 53, 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is drawn the compound”, and claim 12 in section a) to “the compound”, but compound is not expressly or inherently defined in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Dependent claims 20, 22, 30-34, 53, 55 are included because they do not resolve the inconsistency and lack of clarity. For the sake of compact prosecution, some art rejections have been made when the subject matter has been clear enough.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 32-33, 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subrizi et al. (“Subrizi”, J Controll Release, 2012).
Subrizi teaches peptides which have at least 85% sequence identity to the sequence of any one of SEQ ID NO:s 1-10 (specifically SEQ ID NO:1) wherein the polypeptide does not have the sequence of any one of SEQ ID NO: 1 or 2. See, e.g., Table 1, which shows peptide analogs of HIV-1 (TAT 47-60):

    PNG
    media_image1.png
    416
    516
    media_image1.png
    Greyscale

For example, Tat has 100% sequence identity to SEQ ID NO: 1 but does not have the sequence of SEQ ID NO: 1 (it has an extra cysteine in the N-terminus) and thus reads upon the claimed invention; also, peptide II has 100% sequence identity to SEQ ID NO: 1 but does not have the sequence SEQ ID NO: 1 and thus also reads upon the claimed invention: 

UserSeq1       1 CGRKKR--RQRRRPPQ
UserSeq2       1 CGRKKRWWRQRRRPPQ
                 ******  ********
The rest of the peptides up to XVII in the Table also have 100% sequence identity but do not have the sequence ID NO:1 and therefore also read upon the claimed invention of claim 1. See, e.g., page 11 of the instant disclosure: “[a]s used herein, the term “percent (%) identity” refers to the percentage of amino acid residues of a candidate sequence, e.g., a CPP or antimicrobial peptide (AMP), that are identical to the amino acid residues of a reference sequence, e.g., a Tat peptide, after aligning the sequences and introducing gaps, if necessary, to achieve the maximum percent identity (i.e., gaps can be introduced in one or both of the candidate and reference sequences for optimal alignment and non-homologous sequences can be disregarded for comparison purposes).”  The peptides also read upon kits which are defined in page 44 as including one or more containers comprising the peptide or conjugate thereof. These containers are inherently included in the Table because all peptides were synthesized on ACT-396 peptide synthesizer, peptide purity was checked by RP HPLC and characterized by MS spectroscopy (MALDI TOF) (e.g., page 280).
	With regards to the limitation “is 10 to 16 amino acids long” of claim 2, this is met by the peptides above; and with regards to the limitation “the polypeptide is joined directly to the compound” this would read upon cysteine joined to compounds having at least 85% sequence identity to SEQ ID NO: 1 but not having the sequence of SEQ ID NO: 1. Peptides were stored frozen at −20 °C after RPHPLC (e.g., page 278) reading upon compositions comprising the polypeptide and/or further comprising a pharmaceutically acceptable carrier, excipient or diluent (e.g., page 278) as in claims 32-33. Labeling with fluorochromes was performed by conjugation at equimolar concentration of the fluorochrome–maleimide derivatives (Molecular Probes) in 50 mM phosphate buffer, pH 7.5, overnight in the dark at +4 °C (e.g., page 278). These also read upon conjugates of the polypeptide as claimed in 2 and 12 because the fluorochrome-maleimide derivatives enhance detection of the polypeptide.
	Therefore the reference is deemed to anticipate the instant claims above.

Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 09/2021